Citation Nr: 9927662	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-32 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

REMAND

The veteran asserts that he has PTSD as a result of his 
service in the Republic of Vietnam.  Specifically, he asserts 
that he was exposed to dead and wounded while serving as a 
corpsman with a Marine battalion aid station.

A review of the claims file shows that it contains 
conflicting diagnoses of acquired psychiatric disorders.  Of 
particular note, a letter signed by two health care providers 
at the Vet Center in Savannah, Georgia (hereinafter referred 
to as "Veterans Center"), indicates that it was felt that 
the veteran had PTSD as a result of his service, and is also 
remarkable for a notation that, "Vet continues to attend a 
PTSD group and is seen individually on an as needed basis.   
He is taking medication to assist him in his sleep and 
depression."  However, the claims file does not currently 
contain any documentation showing that an attempt has been 
made to obtain the Veterans Center records, or that they are 
otherwise unavailable.  On remand, an attempt should be made 
to obtain these records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In particular, the U.S. Court of Appeals for 
Veterans Claims
has recently held that when treatment records from a VA 
Veterans Center are relevant to a claim, they should be 
obtained even if summarizing letters or reports are included 
in the record.  Dunn v. West, 11 Vet. App. 462 (1998).

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his PTSD, to include PTSD 
treatment at the Veterans' Center in 
Savannah, Georgia.  After securing any 
necessary releases, the RO should obtain 
these records.  

2.  The RO should then review the 
expanded record and determine whether 
service connection is warranted for PTSD.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case, and afford a 
reasonable period of time for a response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran is free to 
submit any additional evidence he desires to have considered 
in connection with his current appeal. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

